
	
		III
		111th CONGRESS
		2d Session
		S. RES. 556
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2010
			Mrs. Murray (for
			 herself, Mr. Bond, and
			 Ms. Cantwell) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the important role that fathers
		  play in the lives of their children and families and designating 2010 as
		  The Year of the Father.
	
	
		Whereas Father’s Day was founded in 1910 by Mrs. John B.
			 Dodd, Sonora Smart Dodd, after attending a Mother’s Day celebration in 1909 and
			 believing that fathers should receive the same recognition;
		Whereas Mrs. Dodd founded the day in celebration of her
			 father, William Smart;
		Whereas William Smart, a Civil War veteran, raised 6
			 children on his own after the death of his wife;
		Whereas Spokane, Washington, recognized and hosted the
			 first celebration of Father’s Day on June 19, 1910;
		Whereas in 1924, President Calvin Coolidge recognized
			 Father’s Day and urged States to follow suit;
		Whereas in 1966, President Lyndon B. Johnson signed a
			 proclamation calling for the third Sunday in June to be recognized as Father’s
			 Day and requested that flags be flown that day on all Government
			 buildings;
		Whereas President Richard Nixon signed a proclamation in
			 1972 permanently observing Father’s Day on the third Sunday in June;
		Whereas Father’s Day is celebrated in over 50 countries
			 around the world;
		Whereas there are an estimated 64,000,000 fathers in the
			 United States;
		Whereas it is well documented that children involved with
			 loving fathers are significantly more likely to have healthy self-esteems,
			 exhibit empathy and pro-social behavior, avoid high risk behaviors, reduce
			 anti-social behavior and delinquency in boys, have better peer relationships,
			 and have higher occupational mobility relative to parents;
		Whereas fathers who live with their children are likely to
			 have a close, enduring relationship with their children than those who do not;
			 and
		Whereas the 100th anniversary of Father’s Day will be
			 celebrated in Spokane, Washington, on June 20, 2010: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 important role that fathers play in the lives of their children and families;
			 and
			(2)designates 2010
			 as The Year of the Father.
			
